NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



WADE LESLIE BARRESSE,                     )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-5136
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed May 8, 2019.

Appeal from the Circuit Court for Pasco
County; Mary M. Handsel, Judge.

Howard L. Dimmig, II, Public Defender,
and Stephania A. Gournaris, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Deborah A. Chance,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.

             Affirmed.

CASANUEVA, KHOUZAM, and BLACK, JJ., Concur.